Citation Nr: 0508932	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
variously diagnosed left eye disorder to include as secondary 
to service-connected skin disability rated as eczema of the 
hands.

2.  Entitlement to an evaluation in excess of 10 percent for 
eczema of the hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.



This appeal to the Board of Veterans' Appeals (Board) arose 
from July 2001 and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In July 2001 the RO, in pertinent part, denied entitlement to 
service connection for a chronic acquired left eye disorder 
to include as secondary to service-connected eczema of the 
hands.

In July 2002 the RO denied entitlement to an evaluation in 
excess of 10 percent for eczema of the hands.

In July 2003 the Board remanded the case to the RO for 
further development and adjudicative action.

The issue of entitlement to an evaluation in excess of 10 
percent for eczema of the hands being remanded is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board's review of the December 2003 VA special 
dermatological examination of the veteran shows the medical 
specialist expressed sentiments which the Board has construed 
as an informal claim of entitlement to service connection for 
Raynaud's disease or phenomenon.  Since this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for 
clarification, initial consideration, and any indicated 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  A chronic acquired disorder of the left eye was not shown 
in active service or for many years thereafter.

2.  The competent and probative medical evidence of record 
establishes that the veteran does not have a chronic acquired 
left eye disorder no matter how diagnosed which is linked to 
his service on any basis, or causally related to his service-
connected eczema of the hands.


CONCLUSION OF LAW

A chronic acquired variously diagnosed left eye disorder was 
not incurred in or aggravated by active service, nor is any 
proximately due to, the result of, or aggravated by service-
connected eczema of the hands.  38 U.S.C.A. §§ 1110. 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that when the veteran 
examined for entrance in service in May 1942, his vision was 
shown as 18/20 bilaterally.  The report of medical 
examination for separation from service conducted in December 
1945 shows distant vision was 20/20 on the right, and 13/20 
on the left.

In a December 1958 letter, DFF (initials), MD, an 
ophthalmologist, advised that he had the veteran's letter 
dated 10 days earlier requesting a report of his eye 
condition which he had treated since September 1957.  At that 
time the veteran's complaint was blurred vision in the left 
eye of two weeks duration.  Left eye visual acuity was 20/80 
whereas right visual acuity was noted to be normal.  Dr. DFF 
noted there were occasional healed chorioretinitis areas in 
the right eye and the left, subacute subsiding 
chorioretinitis process in the macula with some healed 
process below.


Dr. DFF noted that he had last seen the veteran in early 
November 1958, at which time there was a little exudate on 
the temporal side of the eye on the left.  Dr. DFF thought it 
would be a good plan to have a streptococcus sensitivity test 
run by a local allergist to see if there were something else 
adding to the veteran's problem.  Dr. DFF recorded that left 
visual acuity was 20/200.

In a September 1958 letter, JBW, MD, a medicine physician, 
noted that the veteran had been examined in September 1957, 
and had been seen by Dr. DFF, a local ophthalmologist for 
blurring of vision and chorioretinitis was demonstrated.  
There was a past history of Bells Palsy on the right in 1952.  
About five years ago he was told by another eye doctor that 
he had chorioretinitis.  Exhaustive laboratory testing 
revealed a strongly positive Histoplasmin skin test and a 
positive Sabin-Feldman dye test for Toxoplasmosis.  It was 
considered that chorioretinitis had been caused by 
toxoplasmosis.

An April 1959 VA general medical examination report shows the 
veteran pertinently complained "My left eye is out, bothers 
me in my work...."  On examination of the eyes the veteran was 
recorded as saying that his vision in the left eye was less 
than 20/200.  His eye specialist, Dr. DFF diagnosed his eye 
condition as chorioretinitis and intimated that the etiologic 
factor was toxoplasmosis.  It was recorded that two VA 
physicians, one a dermatologist and one an eye specialist, 
advised that the veteran's eye condition was not secondary to 
his eczema of the hands.  It was recorded that the VA eye 
specialist was not available to do eye studies and this type 
of examination under the circumstances did not appear to be 
justified.

On November 30, 2000, the veteran filed a claim of 
entitlement to service connection for an eye disorder.  He 
claimed that a doctor had opined his eye disorder was 
secondary to his fungal disability.

VA outpatient treatment reports dated contemporaneously and 
during previous years including references to the veteran's 
eye symptomatology and diagnoses have been associated with 
the claims file.

In November 2001 the veteran submitted an article about 
toxoplasmosis which he had obtained from the internet.

VA conducted a special ophthalmological examination on the 
veteran in November 2001.  The veteran was noted to have 
reported that he had been diagnosed with bilateral eye 
toxoplasmosis but affecting the vision in his left eye in 
1958.  He had had a right eye cataract removal ten years 
previously.  The examiner noted that previous diagnostic 
studies were positive for toxoplasmosis.  The examiner 
diagnosed presumed ocular histoplasmosis syndrome, right eye 
pseudophakia, left eye nuclear cataract, left eye cortical 
cataract, and right eye refractive error.

The examiner commented that the veteran had the morphologic 
appearance of typical presumed ocular histoplasmosis 
syndrome.  It was the examiner's opinion that the ocular 
change sin the veteran's eyes were consistent with presumed 
ocular histoplasmosis syndrome rather than toxoplasmosis.  
The examiner further recorded the fact that the veteran had a 
positive Sabin-Feldman dye test in 1958 certainly would 
indicate prior exposure to toxoplasmosis, but this level of 
titer was seen in the normal population.

The examiner opined that these ocular findings were not 
related to the veteran's military service.  He did not 
believe that this was toxoplasmosis, but rather presumed 
ocular histoplasmosis syndrome.  The examiner noted that 
histoplasmosis was a condition that is primarily seen in the 
Mississippi and Ohio Valley region of North America.  The 
examiner recorded he did not believe that there was any 
association between the histoplasmosis fungus and the fungi 
that cause skin infections.  He noted that the typical fungi 
that cause dermatitis (jungle rot, athlete's foot, etc.) did 
not affect the eye.

VA conducted a special dermatological examination of the 
veteran in December 2003.  The examination concluded in 
diagnoses of Raynaud's phenomenon, solar elastosis, and 
xerosis of the skin in a general fashion, more prominent from 
waist down.  

In an addendum to the examination report the examiner advised 
that there was concern that the "fungus" on the veteran's 
hands had been transmitted to his eyes.  The examiner noted 
that he explained to the veteran and his wife that this was 
not a possibility.  Any external fungus of the skin was not 
transmittable into the eye as it would not grow in that 
environment.  His records indicated that he had 
histoplasmosis of the eye and at least a positive test for 
toxoplasmosis when he was being treated for chorioretinitis.  
Histoplasmosis was a common disorder that occurred in the 
Mississippi and Ohio River Valley flyways and could create a 
problem as far as the eye was concerned, but no cutaneous 
fungus such as chronic trichophytosis would create a problem 
as far as his eye is concerned.

VA conducted a special ophthalmological examination of the 
veteran in January 2004.  She related that he had had poor 
vision in the left eye since 1959, and stated that this was 
due to toxoplasmosis.  The examination concluded in 
diagnostic impressions of history of presumed ocular 
histoplasmosis syndrome, right eye pseudophakia, nuclear and 
dense posterior subcapsular cataracts in the left eye, and 
right eye myopic astigmatism and presbyopia.

The examiner commented that she had been asked to comment on 
the etiology of any left eye disorder found on examination.  
She noted that the left eye had a dense macular scar and had 
been treated in 1958 for presumed toxoplasmosis.  The veteran 
had positive toxoplasmosis titers which may also be found in 
the general population.  

The veteran stated that he was exposed to cats and other 
animals while in service during World War II on different 
islands.  The examiner noted that she could not determine a 
relationship to service exposure as there was no evidence of 
an epidemiological point source of infection or direct 
exposure in the service record.  

The veteran was currently followed for a presumed ocular 
histoplasmosis syndrome by the Optometry Clinic.  Both 
toxoplasmosis and histoplasmosis could be found in the normal 
population.  

From her review of the claims file and examination, the 
examiner noted that she did not find a causal relationship 
between any skin disorders including eczema to the current 
ocular condition in the left eye.  To conclude, the examiner 
noted that she did not feel that there was any left (or 
right) eye disorder found on examination due to service-
connected eczema of the hands or any other skin disorders 
determined to be related to service, including Raynaud's 
phenomenon or metal or toxic liquids.  Histoplasmosis was a 
condition endemic in the Mississippi and Ohio Valley region 
in North America and was the likely diagnosis based on the 
examination findings at this time.  This was not related to 
any current skin condition including eczema or Raynaud's 
phenomenon.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


In the present case, the July 2001 rating decision, the 
January 2002 Statement of the Case (SOC), the May 2002, and 
September 2004 Supplemental Statements of the Case (SSOC's) 
cite the law and regulations that are applicable to the 
appeal and explain why the RO denied the claim.  

In addition, in March 2001, June 2001, and December 2003 the 
RO sent the veteran letters that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  

The letters advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  

The letters explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the timing of the March 2001 VCAA notice letter 
sent before the initial RO adjudication of the veteran's 
claim complied with the express requirements of the law as 
found by the CAVC in Pelegrini II.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letters 
that were provided to the appellant did not contain the 
"fourth element," the Board finds that the veteran did have 
actual notice of the obligation to submit all relevant 
evidence to VA, as evidenced by his December 2004 statement 
that he had no further evidence to submit.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  

The veteran has been afforded VA special ophthalmological and 
dermatological examinations in connection with his claim for 
service connection for a chronic acquired variously diagnosed 
left eye disorder to include as secondary to his service-
connected eczema of the hands.  Accordingly, VA has satisfied 
the notification and duty to assist provisions of the law and 
no further actions pursuant to the VCAA need be undertaken on 
the veteran's behalf.  Adjudication of the claim may proceed, 
consistent with the VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue claimed as a chronic acquired 
variously diagnosed left eye disorder.  He does not satisfy 
the other two requirements for prevailing on a claim for 
direct service connection.  

In this regard, there is no evidence of incurrence or 
aggravation of any chronic acquired left eye disorder in 
service.  A VA examiner reviewed the veteran's service 
medical records and found no evidence of a chronic acquired 
left eye disorder.

Clinical evidence of a chronic acquired left eye disorder was 
initially reported in 1958, many years following the 
veteran's separation from service.  The veteran's basic 
contentions are that his left eye disorders are either due to 
exposure to hazardous liquids in service, or are secondary to 
his service-connected eczema of the hands.  As is discussed 
further below, VA medical specialists have opined otherwise.

As the Board noted earlier, the veteran has been afforded 
several VA and dermatological examinations with medical file 
opinions addressing the very issue on appeal; that is, 
whether the veteran's variously diagnosed left eye disorders 
are due to service on any basis, or are secondary to his 
service-connected eczema of the hands.  


It is well to note at this time that there is no competent 
and probative medical opinion of record, VA or non-VA, which 
relates the veteran's left eye disorders to service.  In 
December 2001 a VA specialist in ophthalmological diseases 
opined that none of the left eye disorders diagnosed on 
examination were related to the veteran's claim of exposure 
to the toxoplasmosis parasite during service.  

He further advised that the veteran had presumed 
histoplasmosis syndrome which was seen in the Mississippi and 
Ohio Valley region of North America.  He further opined that 
there was no association between histoplasmosis and fungi 
that cause skin infections.  He specified that the typical 
fungi that cause dermatitis such as jungle rot, athlete's 
foot, etc., did not affect the eye.

Again in January 2004, another VA medical specialist in 
ophthalmological diseases discounted any relationship between 
any of the veteran's left eye disorders and his service, as 
well as with his service-connected eczema of the hands.  
Moreover, a VA specialist in dermatological diseases also 
expressed similar opinions in January 2004.  As the Board 
noted earlier, there are no medical opinions relating the 
veteran's left eye disorders either to his service or his 
service-connected eczema of the hands, the very focus of the 
veteran's contentions in support of his appeal.

The veteran is a lay person who has expressed an opinion 
relating his chronic acquired variously diagnosed left eye 
disorders to service or to his service-connected eczema of 
the hands.  He is not competent to address causation or 
etiology of his left eye disorders.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the multiple competent VA medical 
opinions of record.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).




Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic acquired 
variously diagnosed left eye disorder to include as secondary 
to service-connected eczema of the hands.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
variously diagnosed left eye disorder to include as secondary 
to service-connected eczema of the hands.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed left eye disorder to include as secondary 
to service-connected eczema of the hands is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in May 2002.

The veteran's claim of entitlement to an increased evaluation 
for eczema of the hands was received by the RO in November 
2001.

The RO denied entitlement to an evaluation in excess of 10 
percent for eczema of the hands when it issued a rating 
decision in June 2002.  The March 2003 informal hearing 
presentation by the representative was construed as a notice 
of disagreement with the June 2002 rating decision by the 
Board.  In its July 2003 remand the Board directed the RO to 
issue a statement of the case in response to the March 2003 
notice of disagreement.

The RO did in fact issue a statement of the case addressing 
the June 2002 rating decision wherein it denied entitlement 
to an evaluation in excess of 10 percent for eczema of the 
hands in January 2005.  A substantive appeal was submitted on 
the veteran's behalf by his representative in January 2005.

The Board's review of the January 2005 statement of the case 
discloses that the RO provided the rating criteria for rating 
eczema which had become effective August 30, 2002, for 
38 C.F.R. § 4.118; Diagnostic Code 7806.  The RO did not 
consider the previous criteria for rating eczema even though 
the veteran's claim for an increased evaluation had been 
received in March 2002, prior to the effective date of the 
amended criteria, or August 30, 2002.  

The Board is unable to consider the veteran's claim for an 
increased evaluation for his skin disability until the RO 
initially considers and applies the previous criteria to the 
veteran's claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  Such notice 
should specifically apprise the appellant 
of the need to submit all pertinent 
evidence in his possession in support of 
his claim for an increased evaluation for 
his eczema of the hands.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  After undertaking any development 
deemed essential in addition to that 
noted above, to include additional 
examination of the veteran, the VBA AMC 
should again consider the claim of 
entitlement to an increased evaluation 
for eczema of the hands with application 
of the previous criteria for rating this 
skin disability under 38 C.F.R. § 4.118; 
Diagnostic Code 7806 (effective prior to 
August 30, 2002).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations including the previous criteria for 
rating eczema prior to August 30, 2002, pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for an increased 
evaluation, and may result in a denial.  38 C.F.R. § 3.655 
(2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


